DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1, 3-5, 7-12 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Mike Whitham, Attorney of Record, on 2/25/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)


An identification adapter for an identification installation, said identification installation comprising:
a reading device;
a control device provided separate from the reading device and connected to the reading device via a wired uni- or bi-directional serial or parallel data communication connection;

said identification adapter comprising:
a receiving unit for wirelessly receiving the identification data (ID); and
a data transmission unit;
wherein the receiving unit is connected to the data transmission unit;
wherein the identification adapter is looped into a pre-existing interface of the control device which is used for the data communication connection between the reading device and the control device;
wherein the data transmission unit is configured for converting a first data format of the identification data (ID) received by the receiving unit into the second data format, the second data format being designated for data communication between the reading device and the control device, including decryption of the wirelessly received identification data (ID) and conversion of an identification number or identification code contained therein into an identification corresponding to a range of numbers recognized by the control device having an identification pattern specified by the control device; and


Claim 10 (Currently Amended)

An identification system, comprising:
a reading device;
a control device provided separate from the reading device and connected to the reading device via a wired uni- or bi-directional serial or parallel data communication connection;
an identification adapter comprising
a receiving unit for wirelessly receiving identification data (ID); and 
a data transmission unit;
wherein the reading device is configured to receive a message and extract the identification data from the message and to transmit the identification data via the wired uni- or bi-directional serial or parallel data communication connection in a second data format to the control device;
wherein the identification adapter is looped into a pre-existing interface of the control device which is used for the data communication connection between the reading device and the control device;
wherein the data transmission unit is configured for converting a first data format of the identification data (ID) received by the receiving unit , the second data format being designated for data communication between the reading device and the control device, including decryption of the wirelessly received identification data (ID) and conversion of an identification number or identification code contained therein into an identification corresponding to a range of numbers recognized by the control device having an identification pattern specified by the control device; and
wherein the data transmission unit is configured to transmit the identification data (ID) received from the receiving unit to the control device on the same wired uni- or bi- directional serial or parallel data communication connection as the reading device.



Allowable Subject Matter
4.	Claims 1, 3-5, 7-12 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1, 3-5, 7-12 are allowed, in view of the Examiner’s amendment made above  and Applicant’s remarks filed on 11/22/2021. 
 	

independent claim 1 and the teachings of the most pertinent prior art:
Saunders, et al (US PG Publication 2015/0317624) teaches
An identification adapter for an identification installation, said identification installation comprising:
a reading device;
wherein the reading unit is configured to receive a message and extract identification data from the message and to transmit the identification data via the wired uni- or bi-directional serial or parallel data communication connection in a second data format to the control device;
said identification adapter comprising:
a receiving unit for wirelessly receiving identification data (ID); and
a data transmission unit;
wherein the receiving unit is connected to the data transmission unit;
wherein the identification adapter is looped into a pre-existing interface of the control device which is used for the data communication connection between the reading device and the control device;
and
wherein the data transmission unit is configured to transmit the identification data (ID) received from the receiving unit to the control device on the same wired uni- or bi-directional serial or parallel data communication connection as the reading device.

Rietschel, et al (EP 3062294A1) teaches


However, Saunders and Rietschel, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
wherein the data transmission unit is configured for converting a first data format of the identification data (ID) received by the receiving unit into the second data format, the second data format being designated for data communication between the reading device and the control device, including decryption of the wirelessly received identification data (ID) and conversion of an identification number or identification code contained therein into an identification corresponding to a range of numbers recognized by the control device having an identification pattern specified by the control device.

With respect to independent claim 10 and the teachings of the most pertinent prior art:
Saunders teaches
An identification system, comprising:
a reading device;
an identification adapter comprising
a receiving unit for wirelessly receiving identification data (ID); and 
a data transmission unit;

wherein the identification adapter is looped into a pre-existing interface of the control device which is used for the data communication connection between the reading device and the control device; and
wherein the data transmission unit is configured to transmit the identification data (ID) received from the receiving unit to the control device on the same wired uni- or bi- directional serial or parallel data communication connection as the reading device.

Rietschel, et al (EP 3062294A1) teaches
 a control device provided separate from the reading device and connected to the reading device via a wired uni- or bi-directional serial or parallel data communication connection.

However, Saunders and Rietschel, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 10, including
wherein the data transmission unit is configured for converting a first data format of the identification data (ID) received by the receiving unit into the second data format, the second data format being designated for data communication between the reading .





Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/FRANK E DONADO/
Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641